Citation Nr: 1539076	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-21 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. The April 2011 RO decision denied service connection for a right knee disability and chronic right shoulder subluxation. The Veteran disagreed with the decision and perfected his appeal. 

The Veteran was scheduled for a Board hearing in Washington, D.C., in January 2014. The Veterans Appeals Control and Locator System (VACOLS) indicates that the hearing was cancelled by the Veteran. The Board notes, however, that the notice as to the scheduled hearing was returned to the Board with the handwritten statement "Return to Sender." In that regard, it is noted that VA sent the notice to the Veteran's last known address, which was listed on the July 2013 VA Form 9. It is well established that it is the Veteran's responsibility to keep VA advised of his whereabouts. There is no burden on the part of the VA to turn up heaven and earth to find him. See Hyson v. Brown, 5 Vet. App. 262, 265 (1993). Thus, the Board finds that VA does not have further duty to provide notice or another opportunity for a hearing.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA/VBMS.

In April 2015, the Board denied service connection for a right knee disability, and remanded the claim of entitlement for service connection for a right shoulder disability for an addendum opinion pertaining to the its etiology.  

The appeal of the denial of service connection for a right shoulder disability is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2015 VA examination addendum opinion was not fully responsive to the Board's April 2015 remand, and thus, inadequate. In that remand, the Board asked the May 2013 VA examiner to review the evidence and answer the questions: "(a) Did a right shoulder disability clearly and unmistakably (obvious, manifest, undebatable) exist prior to the Veteran's period of active service?", and, "(b) If the right shoulder disability clearly and unmistakably existed prior to service, is it clear and unmistakable that it was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition?".
 
The Board is in receipt of the May 2015 VA Examination addendum opinion and finds the examiner's answer to part (a) to be sufficient, but does not find the examiner's answer to part (b) responsive. 

In addressing part (a), "Did a right shoulder disability clearly and unmistakably (obvious, manifest, undebatable) exist prior to the Veteran's period of active service?", the examiner opined that the Veteran's right shoulder disability clearly and unmistakably preexisted service. The examiner supported his opinion with rationale that credits the Veteran's records and personal recollection of suffering from right shoulder subluxation prior to entering the service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Specifically, the examiner answered by stating that "[f]or me to answer this in the negative I would need to posit that the Veteran lied to Dr. Kelleher and to me. I have no reason to believe that he did so and therefore, based largely on the history as provided by the Veteran, my answer is YES." There is no evidence indicating that the examiner is not competent or credible, and as the opinion as to this question is based on accurate facts and supported by a well-reasoned rationale, the Board finds it is adequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

However, the examiner's answer to part (b), "If the right shoulder disability clearly and unmistakably existed prior to service, is it clear and unmistakable that it was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition?", is not sufficient and the Board once again remands this claim for further review and an additional examination and opinion. The May 2015 VA examiner answered part (b) by stating, "there is no evidence that it was aggravated by service. Asking for prove[sic] of the negative is not a reasonable request, nor is it within the realm of normal disability evaluations or adjudications. The absence of evidence of aggravation is not the same as evidence of lack of aggravation, however the latter is almost never demonstrable." 

The law specifically requires that the VA show clear and unmistakable evidence that the preexisting injury was NOT aggravated by service in order to overcome the presumption of soundness, and simply finding no evidence of aggravation by service is not sufficient. A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015). 

A responsive answer to the question concerning clear and unmistakable evidence that the preexisting injury was NOT aggravated by service is necessary to ensure substantial compliance with the Board's prior remand directives. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy; see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). Thus, additional examination and opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an examination by an examiner other than the one who conducted the May 2015 VA Examination. The claims folder, any relevant electronic records, and a copy of this remand must be available for review. The examiner is apprised that the right shoulder disability preexisted service and that an injury occurred in service as reflected in the STRs. The examiner is requested to review the evidence and respond to the following question:

(a) Is there clear and unmistakable evidence that the Veteran's right shoulder disability was NOT aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition?

A complete rationale should be provided for any opinion offered.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

2. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




